         Case 3:20-cv-30024-MGM Document 19 Filed 05/29/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                Plaintiff
        v.                                            No. 3:20-cv-30024
WILLIAMS COLLEGE,
                Defendant

                         JOINT MOTION FOR PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 26(c), the Plaintiff John Doe and the Defendant Williams

College jointly request that the Court enter the attached Proposed Protective Order governing the

designation, use, and disclosure of Confidential Information in this litigation.


 Respectfully submitted,                                  Respectfully submitted,
 WILLIAMS COLLEGE                                         JOHN DOE,
 By its attorneys,                                        By his attorneys,

 /s/Elizabeth H. Kelly                                     /s/Ruth O’Meara-Costello

 Daryl J. Lapp (BBO No. 554980)                           Ruth O’Meara-Costello (BBO #667566)
 daryl.lapp@lockelord.com                                 David A. Russcol (BBO #670768)
 Elizabeth H. Kelly (BBO No. 672277)                      Zalkind Duncan & Bernstein LLP
 liz.kelly@lockelord.com                                  65A Atlantic Avenue
 LOCKE LORD LLP                                           Boston, MA 02110
 111 Huntington Avenue                                    Tel: (617) 742-6020
 Boston, MA 02199                                         Fax: (617) 742-3269
 617.230.0100                                             rcostello@zalkindlaw.com
                                                          drusscol@zalkindlaw.com
 May 29, 2020
 Date                                                     May 29, 2020
                                                          Date
          Case 3:20-cv-30024-MGM Document 19 Filed 05/29/20 Page 2 of 2



                                      Certificate of Service

        I certify that on May 29, 2020, this document was filed through the Electronic Case
Filing System of the United States District Court for the District of Massachusetts and will be
served electronically by the Court to the Registered Participants identified in the Notice of
Electronic Filing.

                                                     /s/ Elizabeth H. Kelly
                                                     Elizabeth H. Kelly
82988810v.1
